Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
2.	Amendments filed on 08/24/2021 have been fully considered and are made of record.
	a. Claims 1, 11, 16 and 19 have been amended.
	b. Claim 18 has been cancelled.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerrit C. Winkel (Reg. NO. 77,357) on 09/02/2021.

The application has been amended as follows: 

Claim 1. (Currently Amended) A sensor device comprising:

a sensor unit for generating a signal indicative of a physical quantity;

a processing unit for receiving the signal, the processing unit comprising a storage memory for storing data derived from the signal as provided by the sensor unit at at least two different points in time; and

a bus interface for communicating with an electronic control unit via a digital communication bus, wherein said bus interface is adapted for receiving a read command from the electronic control unit at a point in time uncorrelated with said at least two different points in time, and for sending via said digital communication bus, in response to the read command, an estimate of the physical quantity to the electronic control unit,

wherein said processing unit further comprises an estimator for calculating said estimate of the physical quantity at a reference point in time based on the data stored in the storage memory,

wherein said reference point in time is defined based on said point in time at which the read command is received and differs from said point in time at which the read command is received by substantially a predetermined offset.

Claim 19. (Currently Amended) A method for communicating sensor data via a digital communication bus, the method comprising:

in each of a plurality of sensor devices connected to said bus, generating a signal indicative of a physical quantity and storing data derived from said signal as obtained at at least two different points in time;

sending a broadcast read command from an electronic control unit to a plurality of sensor devices via said bus; 

in each of said plurality of sensor devices connected to said bus, receiving said broadcast read command at a point in time uncorrelated with said at least two different points in time and sending, in response to the read command, an estimate of is defined based on said point in time at which the read command is received and differs from said point in time at which the read command is received by substantially a predetermined offset.



Reason for Allowance

4.	Claims 1-17 and 19-20 are allowed.

a)	 Applicant amended independent claims 1 and 19 and overcome rejection. Applicant’s arguments filed on 08/24/2021 have been fully considered and are persuasive. Therefore, rejection sent on Office Action on 04/26/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 19:
As to claims 1-17 the present invention is direct to a sensor device comprising:  Independent claim 1 identifies the uniquely distinct features of “a bus interface for communicating with an electronic control unit via a digital communication bus, wherein said bus interface is adapted for receiving a read command from the electronic control unit at a point in time uncorrelated with said at least two different points in time, and for sending via said digital communication bus, in response to the read command, an estimate of the physical quantity to the electronic control unit, wherein said processing unit further comprises an estimator for calculating said estimate of the physical quantity at a reference point in time based on the data stored in the storage memory, wherein said reference point in time is defined based on said point in time at which the read command is received and differs from said point in time at which the read command is received by substantially a predetermined offset”.
As to claims 19-20 the present invention is direct to  a method for communicating sensor data via a digital communication bus, the method comprising: Independent claim 19 identifies the uniquely distinct features of “in each of said plurality of sensor devices connected to said bus, receiving said broadcast read command at a point in time uncorrelated with said at least two different points in time and sending, in response to the read command, an estimate of the physical quantity to the electronic control unit, in which said estimate is calculated at a reference point in time based on the stored data, and wherein said reference point in time is defined based on said point in time at which the read command is received and differs from said point in time at which the read command is received by substantially a predetermined offset”.
The closest prior art, Airchriendler et al. (Pub No. US 2017/0163366 A1), Bai et al. (Pub 2015/0213706 A1), Dakshinamurthy et al. (Pub NO. US 2018/0164125 A1), Pagnanelli et al. (Patent NO. US 9,837,990 B1), Nogueira et al. (Pub NO. US 2013/0339564 A1) teaches System and Method for Sensor, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867